Electronically Filed
                                                        Supreme Court
                                                        SCWC-14-0001305
                                                        03-APR-2018
                                                        12:07 PM



                          SCWC-14-0001305

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                          ELESTHER CALIPJO,
                   Petitioner/Plaintiff-Appellee,

                                vs.

              JACK PURDY, REGAL CAPITAL CORPORATION,
                   REGAL CAPITAL COMPANY, LLC,
                Respondents/Defendants-Appellants.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (CAAP-14-0001305; CIVIL NO. 04-1-0003)

       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Petitioner/Plaintiff-Appellee Elesther Calipjo’s

application for writ of certiorari filed on February 21, 2018, is

hereby accepted and will be scheduled for oral argument.      The

parties will be notified by the appellate clerk regarding

scheduling.

          DATED:   Honolulu, Hawai#I, April 3, 2018.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Sabrina S. McKenna

                               /s/ Richard W. Pollack

                               /s/ Michael D. Wilson